719 S.E.2d 37 (2011)
K2 ASIA VENTURES, et al.
v.
TROTA, et al.
No. 440P11-1.
Supreme Court of North Carolina.
December 8, 2011.
William K. Davis, for Trota, Veronica, et al & Krispy Kreme, et al.
Christopher V. Goodpastor, for K2 Asia Ventures, et al.
Daniel R. Taylor, Winston-Salem, for Trota, Veronica, et al & Krispy Kreme, et al.
Peter J. Juran, Winston-Salem, for K2 Asia Ventures, et al.
The following order has been entered on the motion filed on the 21st of October 2011 by for Admission of Christopher V. Goodpastor Pro Hac Vice:
"Motion Allowed by order of the Court in conference, this the 8th of December 2011."